Citation Nr: 1410023	
Decision Date: 03/12/14    Archive Date: 03/20/14

DOCKET NO.  09-28 332	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for schizophrenia and, if so, whether service connection for an acquired psychiatric disorder, including posttraumatic stress disorder (PTSD) and schizophrenia, is warranted.   

2.  Entitlement to service connection for residuals of frostbite of the feet.  


REPRESENTATION

Veteran represented by:	The American Legion



ATTORNEY FOR THE BOARD

J.N. Moats, Counsel


INTRODUCTION

The Veteran had active duty service from October 1985 to October 1988.  

The issue of entitlement to service connection for residuals of frostbite of the feet  comes before the Board of Veterans' Appeal (Board) on appeal from a February 2009 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  The remaining issues on appeal come before the Board on appeal from an October 2011 rating decision issued by the RO.    

The Board notes that the Veteran has claimed entitlement to service connection for PTSD as well as sought to reopen his claim for schizophrenia that was denied in a prior September 2001 rating decision.  In this regard, the Board notes that the United States Court of Appeals for Veterans Claims (Court) has held that a claimant's identification of the benefit sought does not require any technical precision.  See Ingram v. Nicholson, 21 Vet. App. 232, 256-57 (2007) ("It is the pro se claimant who knows that symptoms he is experiencing and that are causing him disability...[and] it is the Secretary who know the provisions of title 38 and can evaluate whether there is a potential under the law to compensate an averred disability based on a sympathetic reading of the material in a pro se submission").  A claimant may satisfy this requirement by referring to a body part or system that is disabled or by describing symptoms of the disability.  Brokowski v. Shinseki, 23 Vet. App. 79, 86-87 (2009); see also Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009) (to the effect that, when determining the scope of a claim, the Board must consider "the claimant description of the claim; the symptoms the claimant describes; and the information the claimant submits or that the Secretary obtains in support of that claim"); Robinson v. Nicholson, 21 Vet. App. 545, 552 (2008) (to the effect that the Board is required to consider all issues raised either by the claimant or the evidence of record); 38 C.F.R. § 3.159(c) (2013). 

However, the Board notes that the United States Court of Appeals for the Federal Circuit has held that, for purposes of determining whether a new claim has been submitted under 38 U.S.C.A. § 7104(b), the "factual basis" of a service connection claim is the Veteran's disease or injury, rather than the symptoms of that disease or injury.  See Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008); see also Ephraim v. Brown, 82 F.3d 399 (Fed. Cir. 1996). 

Further, the Court has determined that the scope of Boggs and Ephraim is limited to claims to reopen.  Specifically, the Court stated that Boggs, as well as Ephraim, relies upon a diagnosis to define the scope of a claim only retrospectively-after there has been a finding of fact based upon competent medical evidence.  See Clemons v. Shinseki, 23 Vet. App. 1, 8 (2009).  In the context of section 5108 and requests to reopen, this accomplishes a balancing effect that preserves the finality of agency decisions while not precluding Veterans from pursuing claims based on evidence of injuries or diseases distinct from those upon which benefits have been denied.  Id.  However, the Court determined that the advantages of treating separate diagnoses as separate claims in cases to reopen do not exist where separate diagnoses are rendered for the same reported symptoms during the initial processing of a claim for benefits.  Id.   

Therefore, under Boggs and Ephraim, new and material evidence is required to reopen the Veteran's claim of entitlement to service connection for schizophrenia.  As the Board determines herein that such evidence sufficient to reopen the Veteran's claim has been received, the Board has recharacterized his claim of service connection pursuant to Brokowski, Robinson, and Clemons as entitlement to service connection for an acquired psychiatric disorder.

With respect to the issue of service connection for residuals of frostbite, additional evidence was associated with the claims file after the issuance of the statement of the case in July 2009.  However, these records are not pertinent to this issue and, in fact, are completely silent with respect to this matter.  As such, waiver of RO consideration of this evidence is not necessary.  38 C.F.R. § 20.1304(c) (2013).  

Further, with respect to this issue, in his August 2009 substantive appeal (VA Form 9), the Veteran requested a Board hearing.  In a July 2011 letter, he was advised that his requested Board hearing had been scheduled for August 2011.  However, the Veteran failed to report to the scheduled hearing.  Therefore, his request for a Board hearing is considered withdrawn.  38 C.F.R. §§ 20.702(d), 20.704(d) (2013).

The Board notes that, in addition to the paper claims file, there are paperless, electronic Virtual VA and Veterans Benefit Management System (VBMS) claims files associated with the Veteran's claims.  A review of the Veteran's Virtual VA and VBMS electronic claims folders reveals that, with the exception of a January 2014 brief submitted by the Veteran's representative located in Virtual VA, the documents are either duplicative of records already associated with the paper claims file or are not relevant to the issues on appeal.

The issue of entitlement to service connection for an acquired psychiatric disorder is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.


FINDINGS OF FACT

1.  In a September 2001 rating decision, the RO determined that new and material evidence had not been received in order to reopen a claim of entitlement to service connection for schizophrenia; the Veteran did not initiate an appeal from this determination and new and material evidence was not received within one year.

2.  The additional evidence received since the September 2001 rating decision is not cumulative or redundant of the evidence of record at the time of the decision and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for schizophrenia.

3.  During the pendency of the claim, the competent and credible evidence fails to show that the Veteran has a current diagnosis of residuals of frostbite of the feet.  


CONCLUSIONS OF LAW

1.  The September 2001 rating decision determining that new and material evidence had not been received in order to reopen a claim of entitlement to service connection for schizophrenia is final.  38 U.S.C.A. § 7105(c) (West 1991) [(West 2002)]; 38. C.F.R. §§ 3.104, 20.302, 20.1103 (2001) [(2013)].

2.  The additional evidence received since the September 2001 rating decision is new and material, and the claim for service connection for schizophrenia is reopened.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2012); 38 C.F.R. § 3.156 (2013).

3.  The criteria for service connection for residuals of frostbite of the feet have not been met.  38 U.S.C.A. §§ 1131, 5107 (West 2002 & Supp. 2012); 38 C.F.R.  §§ 3.102, 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as a statement of the case or supplemental statement of the case, is sufficient to cure a timing defect).  

As the Board's decision to reopen the Veteran's claim of entitlement to service connection for schizophrenia is completely favorable, no further action is required to comply with the VCAA and implementing regulations.

As relevant to the Veteran's service connection claim for residuals of frostbite, the Board finds that VA has satisfied its duty to notify under the VCAA.  Specifically, a VCAA letter sent in October 2008 that was sent prior to the initial unfavorable decision advised the Veteran of the evidence and information necessary to substantiate his service connection claim as well as his and VA's respective responsibilities in obtaining such evidence and information.  Additionally, such letters advised him of the information and evidence necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra.  

Next, VA has a duty to assist the Veteran in the development of the claims.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service treatment and personnel records, as well as post-service private and VA treatment records.  Moreover, the Veteran's statements in support of the claim are of record.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim.  

The Board observes that, in statements of record, the Veteran also reported serving in the Army National Guard in North Carolina following his discharge from active duty where he was also exposed to extreme cold weather during the course of his duties.  The Veteran's National Guard records have not been obtained.  Nevertheless, the Board acknowledges that the Veteran is competent to report that he was exposed to extreme cold weather.  However, as discussed further below, there is simply no competent or credible evidence that he currently suffers from any residuals from this exposure.  As such, obtaining these records would not aid in substantiating the Veteran's claim.  Strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran.  Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).  Accordingly, the Board finds no prejudice to the Veteran in the issuance of this decision without obtaining such records.  See Bernard v. Brown, 4 Vet. App. 384, 393 (1993).

The Veteran has not been afforded a VA examination or opinion in connection with his frostbite claim.  Nevertheless, the Board finds that an examination or opinion is not necessary in the instant case.  In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a Veteran's claim for benefits, there are four factors for consideration.  

These four factors are:  (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the Veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court has stated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the Veteran's service.  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Specifically, as discussed further below, there is simply no competent or credible evidence of a current disability or persistent or recurrent symptoms of a current disability.  Importantly, after specifically examining the Veteran for residuals of frostbite, an August 2008 VA physician found that there were no physical burns to toes and fingers, and clearly indicated that there were no active symptoms of frostbite.  Moreover, the Board finds the Veteran's statements of a current disability to not be credible and, in turn, outweighed by the remaining medical evidence.  Therefore, the Board finds that a VA examination and/or opinion are not necessary to decide the claim.  

For the above reasons, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  New and Material Evidence to Reopen the Claim for Service Connection for Schizophrenia

The Veteran is seeking to reopen his claim for service connection for schizophrenia.  Rating actions are final and binding based on evidence on file at the time the claimant is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority.  38 C.F.R. § 3.104(a).  The claimant has one year from notification of an RO decision to initiate an appeal by filing a notice of disagreement with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C.A. § 7105(b) and (c); 38 C.F.R. §§ 3.160(d), 20.200, 20.201, 20.202, and 20.302(a).

If new and material evidence is received during an applicable appellate period following a RO decision (1 year for a rating decision and 60 days for a statement of the case) or prior to an appellate (Board) decision (if an appeal was timely filed), the new and material evidence will be considered as having been filed in connection with the claim that was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).  Thus, under 38 C.F.R. § 3.156(b), "VA must evaluate submissions received during the relevant [appeal] period and determine whether they contain new evidence relevant to a pending claim, whether or not the relevant submission might otherwise support a new claim."  Bond v. Shinseki, 659 F.3d 1362, 1367-68   (Fed. Cir. 2011). "[N]ew and material evidence" under 38 C.F.R. § 3.156(b) has the same meaning as "new and material evidence" as defined in 38 C.F.R. § 3.156(a).  See Young v. Shinseki, 22 Vet. App. 461, 468 (2011).

Generally, a claim which has been denied in an unappealed Board decision or an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim. 

New evidence means evidence not previously submitted.  Material evidence means existing evidence that by itself or when considered with previous evidence relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of last final decision, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In Shade v. Shinseki, 24 Vet. App 110 (2010), the Court interpreted the language of 38 C.F.R.  § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R.  § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  The Court further held it would be illogical to require that a claimant submit medical nexus evidence when he has provided new and material evidence as to another missing element, as it would "force the Veteran to provide medical nexus evidence to reopen his claim so that he could be provided with a medical nexus examination by VA."  

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

The RO initially denied service connection for schizophrenia in a May 1996 rating decision.  However, as the Veteran submitted additional evidence, the RO reconsidered the claim in an August 1996 rating decision, but again denied it because there was no evidence showing the Veteran was treated for a mental condition in service or within one year of discharge.  The RO most recently denied the Veteran's claim for service connection for schizophrenia in a September 2001 rating decision finding that new and material had not been submitted.  The Veteran did not initiate an appeal from this decision and new and material evidence was not received within one year.  While new VA treatment records were available within one year, these records simply showed a continuing diagnosis of schizophrenia and gave no further indication of any relation to service.  As such these records cannot be considered new and material as they are redundant of prior VA treatment records.  Under these circumstances, the Board must find that the September 2001 rating decision became final.  38 U.S.C.A. § 7105(c) (West 1991) [(West 2002)]; 38. C.F.R. §§ 3.104, 20.302, 20.1103 (2001) [(2013)].

The Board notes that service personnel records were received in May 2010.  In this regard, 38 C.F.R. § 3.156(c) provides that, at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim, notwithstanding paragraph (a) of the same section (which defines new and material evidence).  The regulation further identifies service records related to a claimed in-service event, injury, or disease as relevant service department records.  38 C.F.R. 
§ 3.156(c)(1)(i).  However, the newly-associated service personnel records are not relevant to the instant claim as they do not address any in-service complaints referable to schizophrenia or any relationship between such disorder and active service. Accordingly, reconsideration of the Veteran's claim under 38 C.F.R. 
§ 3.156(c) is not warranted based upon the receipt of such service personnel records.

Since the September 2001 rating decision, additional evidence has been associated with the claims file, including additional statements from the Veteran and additional VA treatment records.  The additional treatment records continue to show a diagnosis of schizophrenia.  However, in his additional statements of record, the Veteran newly reported traumatic events in service such as witnessing accidents.  He also indicated that he suffered from many things while in the military that changed his life.  Thus, given the Veteran's competent lay statements, which are presumed credible for the purposes of meeting the criteria for new and material evidence, see Justus, supra, the evidence received since the September 2001 rating decision is new and material as it is not redundant of evidence already in the record in September 2001, and relates to the unestablished fact of whether the Veteran's schizophrenia may be related to service.  See 38 C.F.R. § 3.156(a).  Accordingly, the issue of entitlement to service connection for schizophrenia is reopened.  38 U.S.C.A. § 5108.

III.  Service Connection for Residuals of Frostbite of the Feet

The Veteran is also seeking service connection for residuals of frostbite of the feet.  Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury.  38 U.S.C.A. § 1112; 38 C.F.R. § 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

Additionally, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A.  §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  

Alternatively, when a disease at 38 C.F.R. § 3.309(a) is not shown to be chronic during service or the one year presumptive period, service connection may also be established by showing continuity of symptomatology after service.  See 38 C.F.R. § 3.303(b).  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  In the instant case, residuals of frostbite are not one of the diseases enumerated under at 38 C.F.R. § 3.309(a).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Although the Veteran reported experiencing frostbite of his feet in service, service treatment records are silent with respect to any such injuries.  In his August 1988 Report of Medical History prior to discharge, the Veteran did report foot trouble, but there was no indication that he was referring to frostbite.  Importantly, the examiner noted that all of the problems listed had resolved.  Moreover, in an August 1988 Report of Medical Examination prior to discharge, the Veteran's lower extremities were clinically evaluated as normal.   

Post-service treatment records are silent with respect to any findings of residuals of frostbite of the bilateral foot.  A December 2001 VA podiatry consult was silent with respect to any frostbite residuals and only noted a chronic ingrown toenail on the left hallux.  A July 2002 podiatry follow-up again noted chronic ingrown toenails, but was silent with respect to any frostbite residuals.  

The first post-service evidence of any residuals of frostbite related to service was when the Veteran filed his current claim for service connection in August 2008, almost 20 years after his discharge from service.  Importantly, an August 2008 VA treatment record noted that the Veteran wanted an appointment for frostbite injuries received in service.  However, he could not report any symptoms at that time.  After examining the Veteran's feet, the examiner clearly found no physical evidence of burns to toes and fingers.  The assessment was questionable frost injury with no active symptoms.  The Veteran was encouraged to get his blood sugar under control as extremities may be affected by elevated blood sugar.     

Therefore, based on the evidence of record, the Board finds that a preponderance of the evidence is against a finding that the Veteran currently has any residuals of frostbite to the feet during the pendency of the claim.  Service treatment records and post-service VA treatment records are silent with respect to any findings of residuals of frostbite.  Significantly, after the Veteran specifically requested examination for such residuals, the August 2008 VA physician clearly found no current findings of residuals of frostbite.  Moreover, the Veteran was unable to report any symptoms at that time.  The Court has indicated that in the absence of proof of a present disability, there can be no valid claim for service connection as Congress has specifically limited entitlement to service connection to cases where such incidents have resulted in a disability.  Brammer v. Derwinski, 3 Vet. App. 223 (1992).  

Nevertheless, the Court has also held that the requirement of a current disability is satisfied when the claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim, and that a claimant may be granted service connection even though the disability resolves prior to adjudication of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).   The Court recently issued a decision in Romanowsky v. Shinseki, 26 Vet. App. 289 (2013), that found that the Board erred when it did not consider whether the appellant's adjustment disorder, diagnosed prior to the claim period, was extant at the time he filed his claim but had resolved by the time of the later examination.  Therefore, the Board will also look to the evidence prior to the claim period.  See McClain, 21 Vet. App. at 321 (noting that the "current disability" required for service connection includes a disability at the time of filing or during the pendency of a claim); but see Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (stating that "simply because [the Veteran] had a disease or injury while on active service" was insufficient to obtain benefits "[i]n the absence of proof of a present disability").

The Board further observes that that lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  Citing Buchanan and Jandreau, the Federal Circuit reiterated that it had previously and explicitly rejected the view that competent medical evidence is required when the determinative issue in a claim for benefits involves either medical etiology or a medical diagnosis.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

When applying the case law discussed above, here, the Veteran is competent to describe current symptoms and to report a continuity of symptoms since service.  Nevertheless, the Board finds the Veteran's current assertions of a current chronic disability to not be credible.  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 (1995).  In the instant case, the Veteran's statements regarding current residuals of frostbite are inconsistent with the lack of medical evidence showing that he has suffered residuals of frostbite at any point since he filed his claim or for many years prior.  In fact, while he has sought treatment for other disorders, no complaints, treatment, or diagnoses of residuals of frostbite were noted until August 2008.  Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (ascribing heightened credibility to statements made to clinicians for the purpose of treatment); See Williams v. Gov. of Virgin Islands, 271 F.Supp.2d 696, 702 (V.I.2003) (noting that statements made for the purpose of diagnosis or treatment "are regarded as inherently reliable because of the recognition that one seeking medical treatment is keenly aware of the necessity for being truthful in order to secure proper care").  It would be reasonable to assume that, if he had been experiencing symptoms pertaining to residuals of frostbite since service, he would have reported them sooner.  Rather, prior podiatry consults are completely silent with respect to any such findings. 

Moreover, the Veteran first filed a claim for service connection in August 2008, almost 20 years after his discharge from service.  Again, if the Veteran had been experiencing residual symptoms since service, it would be reasonable to assume that he would have reported such symptoms sooner.  The Board notes that the Veteran filed numerous unrelated claims for service connection prior to August 2008, which were all silent with respect to any residuals of frostbite.  

The Board is cognizant that, while the lack of contemporaneous medical records may be a fact that the Board can consider and weigh against a claimant's lay evidence, the lack of such records does not, in and of itself, render lay evidence not credible.  Buchanan v. Nicholson, 451 F.3d 1331, 1337 (2006).  Nevertheless, these inconsistencies weigh against the Veteran's credibility.  As such, the Veteran's statements asserting that he has had residuals of frostbite are outweighed by the medical evidence of record.  In sum, the Veteran has not suffered from a current disability at any point during the course of the appeal or, for that matter, for many years prior to the appeal period.  

In conclusion, the preponderance of the evidence is against service connection for residuals of frostbite of the feet.  As the preponderance of the evidence weighs against the claim, the benefit-of-the-doubt doctrine does not apply.  See 38 U.S.C.A. § 5107(b).


ORDER

New and material evidence having been received, the claim of entitlement to service connection for schizophrenia is reopened.

Service connection for residuals of frostbite of the feet is denied.


REMAND

In light of reopening the claim for service connection for schizophrenia, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim for service connection for an acquired psychiatric disorder, to include PTSD and schizophrenia, so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Initially, the Board observes that symptoms of depression and nervous trouble were reported by the Veteran at the time of his entrance examination.  Nevertheless, the May 1985 entrance examination report showed that the Veteran was clinically evaluated to be psychiatrically normal.  Additionally, in his August 1988 Report of Medical History, the Veteran reported a history of frequent trouble sleeping, depression or excessive worry, and nervous trouble of any sort.  VA and private treatment records show a long standing diagnosis of schizophrenia dating from approximately up May 1995 to the present.  The Veteran has consistently reported that he believes his current acquired psychiatric disorder began in service.  Under these circumstances, in light of the complaints in service, the current diagnosis of an acquired psychiatric disorder and the Veteran's allegations, the Board finds that a VA examination and opinion is needed to resolve the claim for service connection for an acquired psychiatric disorder.   

Further, the Veteran has reported receiving psychiatric treatment while in service.  However, the Veteran's service mental health clinical records have not been requested.  The AOJ should contact the National Personnel Records Center (NPRC) to obtain the Veteran's service mental health clinical records.  

Lastly, VA treatment records and the Veteran's statements of record both document that he received treatment for his acquired psychiatric disorder at Cherry Hill Hospital when he was involuntarily committed approximately in May 1995 before being transferred to the VA.  Nevertheless, it does not appear that these records have been associated with the claims file.  As such, the AOJ should attempt to obtain these records as well as take appropriate steps, including contacting the Veteran and obtaining any necessary authorizations, to obtain any other private treatment records.  Moreover, the Veteran receives continuing treatment for his acquired psychiatric disorder from the VA.  However, the most recent treatment records associated with the claims file date from October 2011.  A review of Virtual VA and VBMS does not reveal any additional records.  In light of the need to remand, the Board finds that efforts to obtain any additional VA treatment records dated from October 2011 to the present should be made.     


Accordingly, the case is REMANDED for the following action:

1.  Obtain from the NPRC all in-service mental health clinical records pertaining to the Veteran.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R.  § 3.159(e).

2.  Obtain and associate with the record all VA treatment records, dated since October 2011.  Appropriate action should also be taken, including contacting the Veteran and obtaining any necessary authorizations, to obtain any relevant private treatment records, to specifically include treatment records from Cherry Hill Hospital from approximately May 1995.  All reasonable attempts should be made to obtain all identified records.  For private treatment records, make at least two (2) attempts to obtain records from any identified sources.  For federal records, if any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as 
provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R.  § 3.159(e).

3.  After all outstanding records have been associated with the claims file, the Veteran should be afforded an appropriate VA examination so as to determine the current nature and etiology of his acquired psychiatric disorder.  The claims file, to include a copy of this Remand, must be made available to and be reviewed by the examiner.  All appropriate tests and studies should be accomplished and all clinical findings should be reported in detail.

(A)  The examiner should identify all currently diagnosed acquired psychiatric disorder.

(B)  For each currently diagnosed acquired psychiatric disorder, the examiner should opine whether there is clear and unmistakable evidence that the disorder(s) pre-existed service.  

(i)  If there is clear and unmistakable evidence that the disorder(s) pre-existed service, the examiner is asked to opine as to whether there is clear and unmistakable evidence that the pre-existing disorder(s) did not undergo an increase in the underlying pathology during service.  

If there was an increase in the severity of the Veteran's disorder(s) during service, the examiner should offer an opinion as to whether such increase was clearly and unmistakably due to the natural progress of the disease.  

(ii)  If there is no clear and unmistakable evidence that any current disorder pre-existed service, then the examiner is asked whether it is at least as likely as not that the disorder is directly related to service.

(C)  The examiner should indicate whether the Veteran manifested a psychosis (defined as brief psychotic disorder, delusional disorder, psychotic disorder due to general medical condition, psychotic disorder not otherwise specified, schizoaffective disorder, schizophrenia, schizophreniform disorder, shared psychotic disorder, and substance-induced psychotic disorder) within one year of his service discharge in October 1988 and, if so, to describe the manifestations.

A detailed rationale for all opinions expressed should be provided.  The examiner should specifically address the Veteran's service treatment and personnel records, as well as the Veteran's lay assertions.  

4.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


